The Chief Justice was desirous that the jury should be struck in term, before all the justices, which would obviate the objection to himself personally, and put an end to the dilemma arising from the conflicting notices.
Leake refused this, and the Chief Justice overruled the second objection, saying that it was not a legal one, and that it bad been so determined by the co”rt repeatedly. It was then agreed to defer this business until May Term, and now—
The facts above mentioned being stated to the court, they recommended to Chief Justice to strike the jury, which he did.
Note. — As to a judge having been counsel, see 2 Mod. 151; 3 Bl. Com. 361; Co. Litt. 294; 4 Burr. 2303, 2411; in which last case it appears Judge Blackstone, though he had been of counsel with plaintiff, gave his opinion.